Citation Nr: 1210397	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  99-22 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 60 percent for status post left total knee replacement, from May 1, 2002, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1957 to March 1960.

This appeal to the Board of Veterans' Appeals (Board) initially arose from a May 1999 rating decision in which the RO, inter alia, denied a rating in excess of 30 percent for status post left total knee replacement.  The Veteran filed a notice of disagreement (NOD) in June 1999, and the RO issued a statement of the case (SOC) in August 1999.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in November 1999.  

In a February 2001 decision, the Board denied the Veteran's claim.  The Veteran filed a timely appeal to the United States Court of Appeals for Veteran's Claims (Court).  By Order dated in October 2004, the Court vacated the Board's decision and remanded the matter to the Board for further proceedings consistent with an October 2004 single-judge Memorandum Decision.  Later, in an October 2004 rating decision, the RO increased the Veteran's disability rating for status post left total knee replacement to 60 percent, effective May 1, 2002.  In doing so, the RO granted a temporary total evaluation (TTR) based on convalescence under 38 C.F.R. § 4.30, effective March 26, 2001, and assigned a 100 percent schedular rating under 38 C.F.R. § 4.71a, Diagnostic Code 5055, effective May 1, 2001.

In a June 2005 decision, the Board denied the Veteran's claim for a rating in excess of 30 percent for status post left total knee replacement, from October 1, 1998 to March 25, 2001, and remanded the matter of rating higher than 60 percent for status post left total knee replacement, from May 1, 2002, to the RO (via the Appeals Management Center (AMC), in Washington, DC)) for further development and notice.  After accomplishing the required actions, the RO continued the denial of a rating in excess of 60 percent for the period from May 1, 2002 (as reflected in the July 2007 supplemental SOC (SSOC), and returned the matter to the Board for further appellate consideration.

In a July 2007 single-judge Memorandum Decision, the Court found that the Board had failed to provide adequate reasons or bases for its denial of a rating higher than 30 percent for status post left total knee replacement, between October 1, 1998 and March 25, 2001.  Hence, in an August 2007 Order, the Court vacated that part of the Board's June 2005 decision, which had denied a higher rating for the period from October 1, 1998 to March 25, 2001, remanding this matter to the Board for further action consistent with the Memorandum Decision.  

In April 2008, the Board granted a 60 percent rating for status post left total knee replacement for the period from October 1, 1998 to March 25, 2001.  The Board remanded the remaining claim for a rating in excess of 60 percent for status post left total knee replacement, from May 1, 2002, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1) to the RO, via the AMC, for additional development.  After accomplishing the requested action, the RO continued the denial of the claim (as reflected in a December 2011 SSOC), and returned the matter to the Board for further appellate consideration.

The Board notes that the Veteran was previously represented by a private attorney. However, in January 2012, the RO received from the Veteran an Appointment of Individual as Claimant's Representative (VA Form 21-22) designating Disabled American Veterans as his representative.  The Board recognizes the change in representation.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  For the period beginning May 1, 2002, the Veteran's status post left total knee replacement has been manifested by chronic residuals including pain, fatigue, intermittent swelling and effusion, and limitation of flexion.   

3.  The schedular criteria are adequate to rate the Veteran's service-connected status post left total knee replacement at all points pertinent to this appeal. 

CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for status post left total knee replacement, from May 1, 2002, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.10, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5055 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, the rating decision on appeal pre-dates the enactment of the VCAA. Thereafter, post-rating letters dated in May 2001, March 2006, April 2007, and May 2011 provided notice to the appellant regarding what information and evidence was needed to substantiate his claim for a higher rating.  These letters also provided notice as to what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA. These letters also asked the Veteran to send in any evidence in his possession that pertained to his claim.  The March 2006 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After the issuance of these letters, and opportunity for the Veteran to respond, the December 2011 SSOC reflects readjudication of the claim.  Hence, the appellant is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, VA outpatient treatment records, and the reports of various VA examinations.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran, and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through notices of the RO/AMC, the claimant has been notified and made aware of the evidence needed to substantiate the claim on appeal, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the remaining claim on appeal.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter being decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board is without authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

The record reflects that the Veteran underwent total left knee arthroplasty in March 2001.  

Following the surgery, the Veteran was afforded a VA examination in July 2001.  The Veteran reported that that he underwent a total knee arthroplasty for revision of a failed prosthesis in March 2001.  He endorsed continued pain in the left knee, though it had reportedly improved since surgery.  He described that pain as a sharp sensation located in the medial aspect of the knee.  He used Naprosyn and ice to relieve his pain.  He did not use any assistive devices, braces or splints.  He indicated that his left knee disability, along with his right knee disability, limited his ability to walk more than 200 feet and stand for more that 5 minutes.  The Veteran also described difficulty ascending and descending stairs, particularly descending stairs, and reported that this resulted in increasing pain.  He additionally reported bilateral swelling after 5 minutes of standing or 15 to 20 minutes of walking.  He described limiting factors as primarily pain, resulting in weakness and possible fatigue.

On physical examination, the examiner observed that the Veteran was able to ambulate the length of the hallway to the examination room, approximately 200 feet, both before and after the examination without distress, significant alteration in gait, or use of assistive device.  Ambulation when viewed from anterior and posterior was without favoring of either lower extremity.  The Veteran was able to demonstrate a tandem gait without difficulty.

There was significant crepitus bilaterally on the left, and this was accompanied by a clicking and popping sensation secondary to prosthesis movement. There was a crescent shaped scar running proximal to the distal, medial to lateral, 3.5 inches long, and an anterior incision, vertical, bisecting the knee, 10 inches long.  The recent surgical incision remained erythematous.  The knees were malformed and hypertrophied bilaterally.  It was difficult to locate normal anatomical markers.  The left knee was slightly erythematous and warm to the touch.  There were no patellar DTRs elicited.  Flexion was possible only to 90 degrees.  There was no posterior instability, but there was medial and lateral movement/instability.  A diagnosis of status post left total knee arthroplasty was assigned.

VA outpatient treatment records reflect that the Veteran continued to complain of left knee pain in February 2002.  He reported that the pain was approximately a 7 on a scale of 1 to 10. He also indicated recurrent effusion.  On examination, range of motion was from 0 to 110 degrees.  There was no erythema or wound drainage.  There was medial laxity graded a 1 on a scale of 4.  Slight anterior laxity was also present, but posterior drawer testing was negative.  A previous x-ray from November 2001 showed that the prosthesis was aligned with no evidence of loosening.  

A March 2002 entry notes that the Veteran reported for follow-up regarding his left knee pain.  Examination demonstrated no effusion, full extension, and 115 degrees of flexion.  There was minimal crepitus with passive range of motion.  His incision was well-healed.  There was no fluctuance, erythema, or warmth to palpation.  There was some medial joint line tenderness pain and some slight laxity to valgus stress.  Otherwise, the Veteran was stable to both anterior and posterior stressing.  He was intact distally to light touch.  A knee x-ray revealed no significant change in component alignment, but some lucency at the superior portion of the femoral stem.  

In May 2002, the Veteran indicated continued left knee pain over the medial side.  He stated that it hurt mainly with ambulation, and at the end of the day after ambulation.  He indicated that the knee did swell at times.  On physical examination, range of motion was from 0 to 110 degrees.  He was stable with varus and valgus stresses.  The patella tracked well.  He did have crepitus above the knee and effusion.  

On VA examination in August 2002, the Veteran complained of medial and lateral joint line pain.  He also endorsed symptoms of swelling and stiffness.  Precipitating factors of left knee pain were ambulation and standing.  It was noted that the Veteran was a radiology clerk, and they recently changed his position at work to accommodate his limitations with standing.  He was not involved in any sports activities, but still drove and was independent in activities of daily living.  He had an antalgic gait.  

On examination, the examiner noted that the left knee was mildly warm to touch.  Flexion was to 100 degrees, while extension was full to 0 degrees.  Valgus and varus stress was intact.  There was no giving way.  A diagnosis of left knee total arthroplasty with chronic pain but no clinical evidence of joint infection or component loosening was assigned.  

A July 2004 VA outpatient treatment report reflects that the Veteran reported continued left knee pain.  It was noted that the Veteran did have a sedentary position working with the VA Medical Center Nuclear Medicine Department.  Alignment of the left knee appeared to have some valgus to it, but the mechanical aspect was noted to be neutral.  The incision on the knee was well-healed.  There was no erythema or pain with range of motion.  Flexion was to 120 degrees.  There was tenderness to palpation of the medial epicondyle of the femur.  There was no significant joint line tenderness or lateral joint line tenderness.  He did not have significant ligamentous laxity to varus or valgus stress.  The left knee did have some anteroposterior laxity to it, but this appeared stable.  An x-ray revealed good alignment of the left knee components.  There was no osteolysis or settling of the components.  

In May 2005, the Veteran presented with left knee pain, rated a 4 out of 10 in intensity.  He described it as a continuous dull ache with intermittent swelling.   On examination, there was slight crepitus on the left.  Extension was to 0 degrees.  A diagnosis of mechanical left knee pain, status post surgery, was assigned.

An August 2005 entry notes persistent left knee pain.  On examination, there was bilateral knee effusion, more on the right than on the left.  Joint motion was noted to be good, the patella tracked well, and there was some mild medial-side joint line pain.  He had no significant effusion.  With regard to stability, he had good endpoint with a varus stress, but there was at least 1+ laxity.  With regard to valgus stress, he had a good endpoint and stable MCL.  

A May 2011 x-ray revealed no hardware failure.

On VA examination in September 2011, it was noted that the Veteran had retired from his position at the VA Medical Center, but recently returned to a different division and served as a ward clerk.  He reported that he was not getting any specific care for his left knee, but was taking medication for the many pains that he had.  He had orthopedic visits mainly for his right, and not his left, knee.    His current complaints included occasional swelling and periods of feeling like the knee wanted to give way.  Left knee pain was indicated to be a 4 on a scale to 10.  He noted that it hurt daily and more so in the evening.  Aggravating factors included walking, exercise, and lying in one position too long.  Relieving factors were medication and home exercises.

On ambulation, the Veteran favored the right knee.  Extension was to -3 degrees, and flexion was to 110 degrees.  He did have a minor mechanical clunk with range of motion, which was not unexpected for a total knee replacement.  There were stable, healed replacement surgical scars along the knee.  There was no sign of any effusion, give or laxity with meniscal stressing or with valgus or varus stress.  There was pain on the medial aspect but he really did not have any specific tender trigger point.  The patella was mobile and pressure over the kneecap did cause some discomfort, but there was no ballottement.  With repetitive active range of motion, flexion was painful at 50 degrees.  It was noted that the Veteran was independent in activities of daily living and worked a sedentary job.  The major functional impact of the left knee disability was noted to be decreased motion.  It was also indicated that the Veteran fatigued easier and had less strength and endurance in the left knee.  The examiner saw no problematic residuals of the surgical procedures.  As far as impact on ability to work, the examiner noted that the Veteran did not have any problems doing sedentary work, but he would certainly have trouble with high-impact or vigorous physical activity repetitively.  After physical examination and x-ray, the examiner assigned a diagnosis of stable left knee total replacement.

III.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R.       § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Historically, in an April 1963 rating decision, the RO granted service connection for postoperative residuals of meniscectomy of the left knee and assigned a 0 percent (noncompensable) rating effective November 28, 1962.  In a July 1970 rating decision, the RO granted a 10 percent rating effective April 1, 1969, while in January 1996, the RO awarded a 20 percent rating effective June 28, 1995.

In July 1997, the Veteran underwent a left knee total replacement.  A 100 percent TTR was assigned effective July 1997, and a 30 percent rating was assigned from October 1, 1998.  As noted above, in an October 2004 rating decision, the RO increased the Veteran's disability rating for status post left total knee replacement to 60 percent, effective May 1, 2002.  In doing so, the RO granted a TTR effective March 26, 2001, and assigned a 100 percent schedular rating under 38 C.F.R. § 4.71a, Diagnostic Code 5055, effective May 1, 2001

Also as noted above, in an April 2008 decision, the Board awarded a 60 percent rating for status post left total knee replacement for the period from October 1, 1998 to March 25, 2001.  

As indicated, the residuals of the Veteran's service-connected right total knee arthroplasty have been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  That diagnostic code provides for assignment of a 100 percent rating for one year following the implantation of the prosthesis.  This period commences at the conclusion of the initial grant of a temporary total rating for one month following hospital discharge pursuant to 38 C.F.R. § 4.30.  Thereafter, a 60 percent rating is warranted if there are chronic residuals consisting of severely painful motion or severe weakness in the affected extremity.  With intermediate degrees of residual weakness, pain, or limitation of motion, the disability will be rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

The Board points out that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which a claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996)).

Collectively, the aforementioned medical evidence reflects that the Veteran's residuals of a total left knee arthroplasty have consisted of pain, fatigue, intermittent swelling and effusion, and limitation of flexion (with normal extension).   

However, in this case, the Veteran is receiving a maximum, 60 percent rating for chronic residuals of his total left knee arthroplasty under Diagnostic Code 5055; therefore, no higher rating under that diagnostic code is assignable.  There also is basis to assign a rating in excess of 60 percent under other, potentially applicable diagnostic code under 38 C.F.R. § 4.71a.  Even if the Veteran's left knee disability was evaluated, by analogy, under Diagnostic Code 5256 (for ankylosis), 5260 or 5361 (for limitation of flexion and extension), or 5262 (for impairment of the tibia or fibula, no higher rating is assignable.  Not only does the medical evidence fail to demonstrate ankylosis of the knee, flexion limited to 15 degrees or less or extension limited to 45 degrees or more, or nonunion of the tibia and fibula with loose motion requiring brace, but those diagnostic codes provide for maximum ratings of 60, 30. 50 and 50 percent, respectively.  

The Board notes that the Veteran had a history of traumatic arthritis in the left knee with knee instability, which was rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5257 and 5259, prior to his knee replacement.  However, the left total knee replacement in July 1997 resulted in a rating under the specific diagnostic code for knee replacement.  Diagnostic Code 5055 provides a minimum rating of 30 percent, which is the maximum schedular rating available under Diagnostic Code 5257 for knee instability; thus, Diagnostic Code 5257 provides no basis for assignment of a higher rating.  The Board also finds that removal of the knee joint negates a separate, compensable rating under Diagnostic Code 5003 for degenerative arthritis of the knee.

The rating schedule itself directs that knee replacement be rated under specific criteria that include residual weakness, pain, or limitation of motion.  Separate compensable ratings for instability and arthritis, or painful motion, would appear to violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (providing that evaluation of the same symptoms under different diagnostic codes is to be avoided).  To do so in this case would effectively supplant the specific rating criteria continued in Diagnostic Code 5055 for evaluation of the higher degrees of disability than the minimum schedular 30 percent rating.  Accordingly, separate compensable ratings under Diagnostic Code 5003 for arthritis and 5257 for knee instability are not warranted in this case.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63, 604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998).

Moreover, with respect to any residual scarring following the Veteran's total left knee arthroplasty, the noted scarring is not shown to be of the size, in the location, or to have any of the characteristics (such as objectively-demonstrated pain, or resulting in limitation of function) to warrant assignment of a compensable rating under the applicable criteria for evaluating scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (as in effect for claims filed prior to October 23, 2008).  Thus, the Board finds that the record presents no basis for assignment of any compensable rating for post-surgical scars during the period in question.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any point pertinent to this appeal, the disability under consideration has reflected so exceptional or so unusual a disability picture as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (cited and discussed in the December 2011 SSOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required. See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  There is simply no evidence of marked interference with employment (i.e., beyond that contemplated in the assigned rating), or frequent periods of hospitalization.  Indeed, the record reflects that the Veteran has even returned to employment in a sedentary setting after a brief retirement, and the Veteran was not hospitalized for the left knee at any point during the period in question.  There is also no evidence that the disability otherwise rendered impractical the application of the regular schedular standards.  As such, the threshold requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met with respect to the claim.   See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is no basis for further staged rating of the Veteran's service-connected left knee disability, pursuant to Hart (cited above), and that the claim for higher rating from May 1, 2002, to include on an extra-schedular basis, must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating for status post left total knee replacement, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A rating in excess of 60 percent for status post left total knee replacement, from May 1, 2002, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


